DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed response  pursuant to the interview on 1.21.2021, dated 1/27/2021 was considered.  Claim 14 as amended overcomes the 35 U.S.C. 101 rejection. Therefore the 35 U.S.C. 101 rejection is withdrawn. Arguments presented on pages 10 – 12 of the response with respect to art rejection was considered. Applicant argument that the cited “Qi fails to disclose or suggest the feature of “identifying a first subset of words in the training document and a second subset of words in the training document subsequent to the first subset of words . . . determining a loss function indicating distances between the estimated document embedding and the word embeddings for the second subset of words” is convincing.  Examiner agrees. The cited prior art alone or in combination fails fairly teach or disclose the claimed combination of features of claims 1-20. Therefore claims 1-20 are deemed allowable over cited prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
2/27/2021